Citation Nr: 0933627	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-27 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to 
November 1946 and from September 1952 to October 1970, 
including combat service during World War II, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This issue was remanded by the 
Board in December 2008 and now returns for appellate review. 

In connection with this appeal, the Veteran and his spouse 
testified at a hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO in August 2007; a transcript of 
that hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the favor of the Veteran, 
skin cancer is related to direct sunlight exposure during 
military service. 


CONCLUSION OF LAW

Skin cancer was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for skin 
cancer herein constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations. 

At his August 2007 Board hearing and in documents of record, 
the Veteran contends that he was exposed to direct sunlight 
without protection during his military service.  He alleges 
that his in-service sun exposure resulted in skin cancer and, 
therefore, service connection for such disease is warranted.

The Board notes that the Veteran has, in the alternative, 
alleged entitlement to presumptive service connection for 
skin cancer as a chronic disease as well as a result of 
exposure to herbicides and ionizing radiation.  However, as 
service connection for such disability is granted herein on a 
direct basis, the Board need not reach a determination with 
regard to the Veteran's alternative theories of entitlement.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has competently and credibly testified as to his 
exposure to direct sunlight during his military service.  See 
38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Additionally, the record reflects a current 
diagnosis of skin cancer.  Specifically, private pathology 
and surgical reports dated from July 2000 through May 2008 
reflect diagnoses of basal cell carcinoma, squamous cell 
carcinoma, seborrheic keratosis, actinic keratosis, and 
verruca vulgaris.  Additionally, at a June 2008 VA 
examination, he was diagnosed with a history of non-melanoma 
skin cancers and actinic keratosis.  The examiner noted that 
the Veteran also had been treated for basal cell carcinoma 
and squamous cell carcinoma.

In a December 2008 opinion, a VA physician reviewed the 
Veteran's claims file and opined that it was at least as 
likely as not that the Veteran's current skin disability is 
related to his military service.  She indicated that the 
direct sunlight exposure incurred through his duties in the 
military without adequate sun protection or avoidance of 
direct midday sunlight exposure caused him to accumulate 
sufficient DNA damage to have skin cancers that first appear 
often two to three decades after the exposure.  The examiner 
indicated that the onset of the actinic keratoses and non-
melanomatous skin carcinoma would not have appeared during 
his military service.  Rather, it would take many, many years 
to come to fruition and be clinically detectable.  The 
examiner stated that dermatology literature indicated that 
89% of sun damage that eventually causes skin cancer in 
adulthood is obtained before the age of 18.

While the Veteran entered military service at the age of 18, 
the Board resolves all reasonable doubt in his favor and 
relies on the VA examiner's opinion that it is at least as 
likely as not that his current skin disability is related to 
direct sunlight exposure during military service.  Therefore, 
the Board finds that service connection for skin cancer is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


ORDER

Service connection for skin cancer is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


